Per Curiam.

Respondent, aged 59, was admitted to the Bar in March, 1949, in the Second Judicial Department, and was convicted upon his plea of guilty of the crime of giving an unlawful gratuity to a police officer, a class A misdemeanor. He was sentenced to a conditional discharge.
Based on the foregoing, a charge of professional misconduct was lodged against him, which charge was sustained after a hearing before a Referee appointed by this court. Respondent, while acknowledging the giving of the gratuity, denied any knowledge of wrongdoing and asserted that he felt he was merely compensating the officer for time to be spent in court testifying in a civil suit. A review of the record supports the finding and the report is confirmed.
Respondent, a member of the Bar for 25 years, has never before been the subject of a disciplinary proceeding. He is married, an honorably discharged veteran of World War II, and several witnesses testified to his good reputation and standing in the community. There is little likelihood that the offense will be repeated, or that the interests of the public will be jeopardized. However, the offense and the record of conviction cannot be disregarded. Respondent should be censured.
Stevens, P. J., Kupferman, Murphy, Lane and Nunez, JJ., concur.
Respondent censured.